Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Track 1 application.  This action is responsive to after final amendment filed on 4/28/22.  The amendment complies with examiner’s claim objection and renders the application allowable.  As such, the 4/28/22 amendment is ENTERED.  Claims 6, 8-10, 16 and 18 are cancelled and claims 1-5, 7, 11-15 and 17 are allowed, renumbered as claims 1-12.

Allowable Subject Matter
Claims 1-5, 7, 11-15 and 17 are allowed, renumbered as claims 1-12, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest recording and handling of transaction as claimed.
Claims 2-5, 7, 12-15 and 17 depend from independent claims 1 and 11 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of processing transactions:

USPN.  2016/0364158	USPN.  2017/0308565	USPN.  2021/0034605

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 3, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153